Exhibit 10.2
May 5, 2011
Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:   Thirteenth Amendment to Subscriber Services Agreement, dated as of
July 23, 2007, as amended to date (“Agreement”) between Travelport, LP, (f/k/a
Travelport International, L.L.C., hereinafter “Travelport”), Travelport Global
Distribution System B.V. (f/k/a Galileo Nederland B.V., hereinafter “TGDS” and,
together with Travelport, collectively, “Galileo”) and Orbitz Worldwide, LLC
(“Subscriber”)

Ladies and Gentlemen:
This letter constitutes a Thirteenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.
Effective as May 5, 2011, (“Amendment Effective Date”), Galileo and Subscriber
hereby agree as follows:
1. Custom Terms and Conditions Revision. The Seventh Amendment to the Agreement
is hereby deleted in its entirety and the Custom Terms and Conditions Attachment
(Galileo Services) — North America to the Agreement is amended as set forth in
Exhibit A.
2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

1



--------------------------------------------------------------------------------



 



The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

                      Orbitz Worldwide, LLC   Travelport, LP                 By:
Travelport Holdings LLC as General
Partner    
 
                   
Signature:
 
/s/ Stephen C. Praven
      Signature:  
/s/ Scott Hyden
   
 
   
 
         
 
   
Name:
 
Stephen C. Praven
      Name:  
Scott Hyden
   
 
 
 
         
 
   
Title:
 
VP, Business Development
      Title:  
VP, Sales
   
 
 
 
         
 
   
Date:
 
May 28, 2011
      Date:  
5/25/11
   
 
 
 
         
 
   
 
                                Travelport Global Distribution System B.V.    
 
                   
 
          Signature:  
/s/ Marco Van Ieperan
   
 
 
 
         
 
   
 
          Name:  
Marco Van Ieperan
   
 
             
 
   
 
          Title:  
Director
   
 
             
 
   
 
          Date:  
30/05/2011
   
 
             
 
   

2